DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/EP2018/078243 filed 10/16/2018, which claims the benefit of priority from DE10 2017 126 463.9, filed 11/10/2017.
Information Disclosure Statement
The information disclosure statement filed 05/06/2020 has been considered. 
Drawings
FIGS. 7, 8, 9, and 10 fail to comply with line and shading requirements of 37 C.F.R. 1.84 (1 and m) and thus do not possess satisfactory reproduction characteristics as required by those sections. See MPEP 608.02. Each of these figures are grainy/pixelated and distinguishing between structural elements is difficult. Examiner suggests using solid lines and shading to distinguish each element from another. 
Specification
The disclosure is objected to because of the following informalities:
 Specification should contain a cross reference to related applications section.
Page 3 line 3 “prostheis” should be “prosthesis”.
Appropriate correction is required.
Claim Objections
Claims 6, 9, 10, and 16 are objected to because of the following informalities:
Claims 6 and 16 each recite “the polymer” in line 2, but should recite “the electrically conductive polymer”.
Claim 6 also recites “and the electrode” in lines 2-3, but should recite “and the at least one electrode”.
Claim 9 recites “according claim 1” in lines 1-2, but should recite “according to claim 1”.
Claim 10 recites “the electrically conductive polymer either” in line 2, but should recite “the electrically conductive polymer is either”.
Appropriate correction is required.
Claim Interpretation	
The term “for” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite the limitation "the wearer" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-20 inherit the same deficiency.
Claims 3 and 13 each recite that the electrically conductive polymer is silicone, a polyurethane or a thermoplastic polymer, each with electrically conductive particles; it is unclear how a silicone, a polyurethane, or a thermoplastic polymer are with electrically conductive particles as these polymers do not inherently contain electrically conductive particles as is consistent with the art. Examiner recommends amending the claim to recite that the silicone, polyurethane, or thermoplastic polymer are combined with or included or dispersed with electrically conductive particles.
Claims 4 and 14 inherit the same deficiencies. 
Claims 5 and 15 each recite “a textile” in lines 4 and 5 of each claim respectively; it is unclear whether this is the same or a different textile as the electrically conductive textile previously recited in the claims. 
Claim 20 recites “the metal particles” and “the carbon particles” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 9, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as obvious over Takagahara et al. (US 2017/0340226 A1) herein after Takagahara.
Regarding claims 1, 9, and 11, Takagahara teaches an orthopedic device (fig. 2) comprising: a base body for applying to a body part of the wearer (fig. 2: garment 1100); and at least one electrode for the transcutaneous transmission of electrical signals (fig. 2: electrode part 1101a), the at least one electrode comprising: an electrically conductive textile (Para [0021] “For example, it is possible to use a textile formed by giving flexibility to a metal such as silver, copper, gold, or stainless steel by processing the metal into thin wiring lines, a material obtained by plating a fiber material with the above-mentioned metal, a carbon fiber, or a material obtained by impregnating a conductive polymer into a fiber material”); or an electrically conductive polymer (Para [0021] “a material obtained by using, as a conductive polymer, PEDOT/PSS formed by doping polystyrene sulfonate (poly4-styrene sulfonate; PSS) into poly3,4-ethylenedioxythiophene (PEDOT)”); wherein the textile is partially penetrated by the electrically conductive polymer (Para [0021] “impregnating this conductive polymer into a fiber material, is particularly preferable as the electrode part from the viewpoints of safety and proccessability”) and arranged in such a way that the textile comes into contact with the body part when the base body is applied (Para [0022] “The electrode parts 1101a and 1101b, are fixed on that surface of the fitting member 1106, which comes in contact with the living body 1000”).
Takagahara does not explicitly disclose in a singular embodiment the at least one electrode comprising both an electrically conductive textile and an electrically conductive polymer wherein the electrically conductive textile is partially penetrated by the electrically conductive polymer.
However, Takagahara discloses using either a conductive textile and a conductive polymer as components for the electrode (See Para [0021]) with the conductive polymer being impregnated into a fiber material. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined both the electrically conductive textile and the electrically conductive polymer of Takagahara to have the electrically conductive textile partially penetrate the electrically conductive polymer using the impregnating process because doing so would have increased comfortability and flexibility of the electrode.
Regarding claims 2 and 12, Takagahara further teaches wherein the conductive textile is a silver textile or a silver-coated textile (Para [0021] “a textile formed by giving flexibility to a metal such as silver”).
Regarding claims 3 and 13, Takagahara further teaches wherein the electrically conductive polymer is a silicone, a polyurethane or a thermoplastic polymer, each with electrically conductive particles (Para [0021] “polystyrene sulfonate” is considered a thermoplastic polymer and “PEDOT” is considered an electrically conductive particle).
Regarding claims 5 and 15, Takagahara further teaches wherein the base body comprises a base body material (fig. 2: garment 1100 is inherently made from a material) and the at least one electrode is connected to the base body material by at least one of casting or moulding the at least one electrode in the base body material, or incorporating the at least one electrode into a textile (Para [0022] “More specifically, it is possible to use, e.g., a method of fixing the electrode parts 1101a and 1101b, by pressing at least portions of their outer circumferences by adhesive tapes, or a method of fixing them by adhesion”).
Regarding claims 6 and 16, Takagahara further teaches wherein a fixing element is arranged on a side of the polymer facing away from the textile (fig. 2: fitting member 1106 is on the side away from the contact area of the electrode), and the electrode is or can be fixed to the base body by the fixing element (fig. 2: fitting member 1106 fixes the electrode to the garment 1100).
Claims 4, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagahara in view of Reinhardt et al. (US 2014/0209351 A1) herein after Reinhardt.
Regarding claims 4 and 14, Takagahara discloses the orthopedic device of claim 1and 11, but does not explicitly disclose wherein the particles are metal particles or carbon particles.
However, Reinhardt discloses in a similar wearable electrode wherein the particles are metal particles or carbon particles (Para [0030] “the electrically conductive polymer layer contains conductive pigments, electrically conductive carbon black, graphite, CNTs or dendritic metallic particles as conductive particles.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the orthopedic device of Takagahara to use metal or carbon particles as disclosed by Reinhardt as a simple substitution for one known art element (the PEDOT of Takagahara) for another art element (metal or carbon particles of Reinhardt) because doing so would provide the predictable result of a conductive polymer electrode.
Regarding claim 10, Takagahara discloses the electrode according to claim 9, but does not explicitly disclose wherein the electrically conductive polymer either partially or completely hardened or partially or completely cross-linked the electronically conductive textile and electrically conductive polymer are placed on top of one another and pressed together using pressure until the electrically conductive polymer partially penetrates the electrically conductive textile.
However, Reinhardt discloses wherein the electrically conductive polymer either partially or completely hardened or partially or completely cross-linked (Para [0062] “A second part of the polymer layer 10 is now poured onto the slightly hardened first part of the polymer layer 10”), and the electronically conductive textile and electrically conductive polymer are placed on top of one another and pressed together using pressure until the electrically conductive polymer partially penetrates the electrically conductive textile (Para [0062] “the electrode contacting layer 14, for example in the form of a metallically covered textile, is also pressed into said second part when it is in a fluid state. This layer is also pushed into the fluid polymer of the polymer layer 10, such that the penetration depth of the layer in the polymer and its protrusion out of said polymer can be optimally determined”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made the electrode according to the disclosure of Reinhardt because doing so would have provided a wearable electrode that is flexible and pliable.
 Regarding claim 20, Takagahara discloses the orthopedic device of claim 11, but does not explicitly disclose wherein the metal particles include silver and the carbon particles include soot particles, graphite particles or carbon nanotubes.
However, Reinhardt discloses wherein the metal particles include silver (Para [0044] “The conductive particles that can be used for the conductive polymer layer comprise in particular dendritic metallic particles, preferably silver, electrically conductive carbon black, graphite, CNTs or conductive pigments.”), and the carbon particles include soot particles, graphite particles or carbon nanotubes (Para [0044] “The conductive particles that can be used for the conductive polymer layer comprise in particular dendritic metallic particles, preferably silver, electrically conductive carbon black, graphite, CNTs or conductive pigments.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the orthopedic device of Takagahara to use metal or carbon particles as disclosed by Reinhardt as a simple substitution for one known art element (the PEDOT of Takagahara) for another art element (sliver and CNTS of Reinhardt) because doing so would provide the predictable result of a conductive polymer electrode.
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagahara in view of Achyuta et al. (US 2015/0216682 A1) herein after Achyuta.
Regarding claims 7 and 17, Takagahara discloses the orthopedic device of claims 1 and 11, and Takagahara further teaches wherein the at least one electrode is connected to an electric conductor (fig. 2: electrode 1101a is connected to wiring line 1103a), but does not explicitly teach the electric conductor comprises a core made of an electrically conductive polymer and an electrically insulating coating.
However, in a similar electrode configuration, Achyuta discloses the electric conductor comprises a core made of an electrically conductive polymer and an electrically insulating coating (Para [0018], Para [0019], and claim 16: “wherein the electrically conductive core comprises an electrically conductive polymer”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the orthopedic device of Takagahara to further have a core made form an electrically conducive polymer and an electrically insulating coating as disclosed by Achyuta because using an insulating layer over the wire allows for the conductor core to be protected. Also using the electrically conducting polymer as the conducting core allows for more flexibility in the wire.
Regarding claims 8 and 18, Takagahara in view of Achyuta disclose the orthopedic device of claims 7 and 17, but do not explicitly disclose wherein the electrically conductive polymer of the electrode is the same as the electrically conductive polymer of the core.
However, Examiner respectfully submits that making both the electrically conducting polymer of the electrode and the electrically conducting polymer of the core the same material would have been an obvious design choice because having the electrode and the wire be the same material would prevent differences in conduction or resistance from interfering with signals being transmitted. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takagahara in view of Fassih et al. (US 2010/0082088 A1) herein after Fassih.
Regarding claim 19, Takagahara discloses the orthopedic device of claim 11, but does not explicitly disclose wherein the fixing element includes a positive-locking element, which includes a button or a screw.
However, Fassih discloses in a similar wearable electrode wherein the fixing element includes a positive-locking element, which includes a button or a screw (fig. 4b: electrical snap 203). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the orthopedic device of Takagahara to further include wherein the fixing element includes a positive-locking element which includes a button or a screw as disclosed by Fassih because doing so would more securely fasten the electrode to the base body and would provide further electrical connection.  

Double Patenting
Applicant is advised that should claims 1-8 be found allowable, claims 11-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al. (US 2021/0205619 A1) relates to an electrode integrated into a polymer or silver fabric (see Para [0073]).
Cho et al. (US 2019/0208629 A1) relates to a fabric coated with functional silicone rubber.
Maesani et al. (US 2017/0273590 A1) relates to a wearable electrode that uses a polymer and a conductive textile. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792